



Exhibit 10.1


RETENTION AGREEMENT

        This Retention Agreement (the “Retention Agreement”) is made and entered
into effective as of October 26, 2005, by and between Tennant Company, a
Minnesota corporation (the “Company”) and Anthony T. Brausen (“Brausen”), an
individual resident of Minnesota (the “Executive”).

        WHEREAS, Executive serves as Vice President and Chief Financial Officer
of the Company pursuant to an Amended and Restated Management Agreement dated as
of September 15, 2003 (the “Management Agreement”);

        WHEREAS, Executive has expressed his intention to leave the Company to
pursue other opportunities;

        WHEREAS, the Compensation Committee has determined that retention of
Executive is important to a successful and efficient executive transition and
that it is in the best interests of the Company to seek to retain Executive in
his position during a transition period following appointment of its new
President and Chief Executive Officer;

        WHEREAS, the Compensation Committee desires to provide additional
incentives to Executive to stay with the Company to assist with the transition
process, and to remain with the Company in his current position for a period of
time following the appointment of the new President and Chief Executive Officer,
subject to the terms and conditions of this Retention Agreement;

        NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the Company and Executive hereby agree as follows:

        1.        Continued Employment.    Subject to all the terms and
conditions of this Retention Agreement, the Company will pay Executive
“Retention Benefits” as set out in Section 2 below if Executive remains actively
employed with the Company from the date of this Retention Agreement through
January 6, 2006 (the “Retention Period”). Executive’s continued employment
during the Retention Period shall be in accordance with the terms and conditions
of the Management Agreement. The effective date of termination of Executive’s
employment with the Company shall be the “Termination Date”.

        2.        Retention Benefits.    If Executive remains actively employed
with the Company through the entire Retention Period, and Executive’s employment
terminates for any reason during the period on or after January 7, 2006 through
March 15, 2006, then the Company shall provide to Executive the following pay
and benefits:

(a)  

the Company shall continue to pay to Executive, in accordance with the Company’s
regular payroll schedule, Executive’s Base Salary for twelve months following
the Termination Date, provided, however, that notwithstanding the Company’s
payroll schedule, all payments to Executive shall be made no later than March
15, 2007;



 


--------------------------------------------------------------------------------


(b)  

the Company shall pay to Executive the full amount of Executive’s award (up to a
maximum payout of 200% of target), if any, under the Company’s Short-Term
Incentive Plan (“STIP”) for the 2005 plan year, if such award has not yet been
paid, and which payment shall be made in a lump sum no later than March 15,
2006;


(c)  

the Company shall pay to Executive the full amount of the award that would have
been payable to Executive under the STIP for the 2006 plan year had all
performance targets been met and Executive remained employed by the Company for
the duration of such plan year, with a target payout of 45% of Executive’s base
salary as of the Termination Date, which payment shall be made in a lump sum at
the same time as STIP awards for the 2006 plan year are paid to other
participants, but in any event no later March 15, 2007;


(d)  

for a period from the Termination Date through the first anniversary of the
Termination Date, and except to the extent essentially equivalent and no less
favorable benefits are provided to Executive by a subsequent employer, the
Company shall pay to Executive or on Executive’s behalf a portion of the
premiums required for Executive to maintain continuation coverage under the
Company’s medical, dental and life insurance plans in which Executive was a
participant immediately prior to the Termination Date (such portion equal to the
amount of each premium the Company would pay if Executive were still employed by
the Company), and shall provide to Executive disability benefits comparable to
such disability benefits under any plan or program of the Company in which
Executive was a participant immediately prior to the Termination Date;


(e)  

the Company shall pay to Executive all amounts due for reimbursement of business
expenses incurred by Executive prior to the Termination Date, in accordance with
the regular policies and practices of the Company; and


(f)  

Executive shall be entitled to such retirement, long-term incentive and other
benefits under any benefit plan in which he is then participating, in accordance
with the terms and conditions of the applicable plans.



2


--------------------------------------------------------------------------------


        3.        Effect of Early Termination.    If Executive’s employment with
the Company is terminated before completion of the Retention Period (a) by the
Company without Cause, or (b) due to death or Disability of Executive, then the
Company shall provide to Executive the Retention Benefits set forth in Section 2
above notwithstanding the early termination. If Executive’s employment with the
Company is terminated before completion of the Retention Period (x) by the
Company with Cause, or (y) by resignation of Executive, then Executive shall not
be entitled to any benefits under this Retention Agreement. For purposes of this
Section 3, the terms “Cause” and “Disability” shall have the meanings given to
them in Section 10 of the Management Agreement.

        4.        Coordination of Benefits.    It is the intent of the parties
that Executive shall not be entitled to duplicate recovery of Retention Benefits
and severance benefits under the Management Agreement as may be amended from
time to time. Accordingly, Retention Benefits under this Retention Agreement
shall, pursuant to Section 7(c)(y) of the Management Agreement, reduce any
payments that might become payable to Executive under Sections 5 or 6 of the
Management Agreement.

        5.        Taxes; Delayed Payment.    All payments to Executive hereunder
are subject to withholding of income and employment taxes and all other amounts
required by law. Notwithstanding any provision of this Retention Agreement to
the contrary, with respect to each payment or benefit to which Executive may be
entitled pursuant to this Retention Agreement, such payment or benefit shall not
be paid or provided to Executive before the date that is six (6) months after
the date of Executive’s “separation from service”, as such phrase is used in
Section 409A(a)(2) of the Internal Revenue Code (the “Code”), unless in the
opinion of counsel for the Company such delay in such payment or benefit is not
necessary to comply with the requirements of Section 409A of the Code. In the
event that delay is required under this Section 5, then all such delayed
payments and benefits shall be paid or provided to Executive on the date that is
six months after the date of “separation from service”. The parties agree that
any STIP payments to Executive pursuant to Section 2(b) or Section 2(c) above
are intended to constitute short-term deferrals within the meaning of the
proposed regulations and guidance under Section 409A of the Code and shall not
be subject to any delay in payment under this Section 5.

        6.        Successors and Assigns.    This Retention Agreement is binding
on and inures to the benefit of Executive and Executive’s heirs, legal
representatives and permitted assigns, and on the Company and its successors and
permitted assigns. No rights or obligations of Executive or the Company
hereunder may be assigned, pledged, disposed of or transferred by such party to
any other person or entity without the prior written consent of the other party.

        7.        Arbitration.    Any dispute or claim regarding the
interpretation or application of this Retention Agreement shall be resolved by
arbitration in accordance with the terms of Section 16 of the Management
Agreement, including without limitation the Rules of Arbitration attached as
Exhibit B to the Management Agreement.

        8.        Amendments and Waivers.    This Retention Agreement may not be
modified or amended or any terms or provisions waived or discharged except in a
written agreement signed by Executive and the Company.


3


--------------------------------------------------------------------------------


        9.        Governing Law.    This Retention Agreement shall be governed
by and construed in accordance with the laws of the State of Minnesota

[signature page follows]













4


--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have executed this Retention
Agreement as of the date stated above.

  TENNANT COMPANY



/s/ Anthony T. Brausen By: /s/ James T. Hale

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Anthony T. Brausen   James T. Hale     Its Chair, Compensation Committee













5


--------------------------------------------------------------------------------